Exhibit 10.3

 
HIPCRICKET, INC.
TRANSACTION BONUS PLAN


Adopted as of April 1, 2014


INTRODUCTION


This Transaction Bonus Plan (this “Plan”), adopted by Hipcricket, Inc., a
Delaware corporation (the “Company”), is designed to recognize and retain the
services of certain key executives who make significant contributions to the
management, operations, value and success of the Company and to incentivize and
encourage their continued service and performance by providing for compensation
to be paid in the event of the occurrence of certain transactions as described
herein.


PLAN


In consideration of the foregoing and the Participants’ continued service, and
intending to be legally bound, the Company adopts the following Plan on the
terms and conditions set forth below.  This Plan shall be effective as of  April
1, 2014 (the “Effective Date”).


Article I
PARTICIPATION AND BONUS AWARDS


Section 1.1                      Participation in Plan.  Each of Ivan Braiker,
Douglas Stovall and Thomas Virgin (the “Participants”) shall be entitled to
receive, in accordance with the provisions of this Plan, one percent (1.0%)
(with respect to each Participant, the “Bonus Percentage”) of the Net
Consideration with respect to a Transaction.


Section 1.2                      Bonus Awards.  The aggregate dollar amount
payable to a Participant under this Plan is referred to herein as such
Participant’s “Bonus Award.”  A Participant shall have no rights with regard to
any Bonus Award until such time as such Bonus Award becomes vested and payable
in accordance with the provisions of this Plan.


Section 1.3                      Vesting of Bonus Awards.  Bonus Awards shall,
subject to the Participant’s continuous employment with the Company through the
Closing Date, vest and become payable as of the Closing Date.  If a Participant
is not employed by the Company on the Closing Date, the Participant shall
forfeit all rights with respect to his Bonus Award; provided, however, that if a
Participant’s employment is terminated by the Company without Cause or by the
Participant for Good Reason prior to the Closing Date, the Bonus Award shall be
paid to such Participant as though such Participant had remained continuously
employed through the Closing Date.


Section 1.4                       Payout of Bonus Awards.


(a)  The full amount of each Participant’s Bonus Award shall be paid to the
Participant (or, if applicable, his beneficiaries) in a lump sum cash payment
within sixty five (65) days after the Closing Date.  All bonus payments shall be
made in U.S. dollars.
 
 
(b)  Bonus Awards under this Plan are in addition to, and not in lieu of, other
awards, bonuses and payments, specifically including severance payments, to
which the Participant may be entitled under other plans, programs, contracts and
arrangements with the Company.  The amount of a Bonus Award payable to a
Participant shall not be reduced by awards, bonuses or other payments, including
severance payments, that are triggered or may become due or payable as a result
of the same action, events or transactions that cause the Bonus Award to become
due and payable under this Plan.



 
-1-

--------------------------------------------------------------------------------

 



Section 1.5                      Definitions.  As used in this Plan, the
following terms shall have the following meanings:


(a)  “Aggregate Consideration” means the sum of all cash paid or payable and the
fair market value of all property or securities transferred or transferrable,
directly or indirectly, in connection with a Transaction, including (i) cash
amounts paid or securities issued (or otherwise exchanged or transferred) to
holders of shares of Company capital stock or of any warrants, options or stock
appreciation rights, whether or not vested, or other securities convertible or
exchangeable for any shares of Company capital stock; and (ii) the total amount
of indebtedness for borrowed money or similar non-trade liabilities or
obligations repaid, retired, extinguished or assumed in connection with a
Transaction.  For purposes of determining Aggregate Consideration, in the event
there is Contingent Consideration in a Transaction, the Plan Administrator will
determine in good faith the value of the Contingent Consideration that could
otherwise be taken into account in determining the Aggregate Consideration, and
an amount equal to such value shall be taken into account in determining the
Aggregate Consideration as of the Closing Date of the Transaction.  No payments
of Contingent Consideration that are actually paid or received shall be included
in determining the Aggregate Consideration.


(b)  “Cause” means (i) the Participant’s material fraud, gross malfeasance,
gross negligence, or willful misconduct done in bad faith, with respect to the
Company’s business affairs; (ii) the Participant’s refusal or repeated failure
to follow the Company’s established reasonable and lawful policies; (iii) the
Participant’s material breach of the employment agreement between the
Participant and the Company; or (iv) the Participant’s conviction of a felony or
crime involving moral turpitude.  A termination of the Participant’s employment
for Cause based on clause (i), (ii) or (iii) of the preceding sentence will take
effect thirty (30) days after the Company gives written notice of its intent to
terminate the Participant’s employment and the Company’s description of the
alleged cause, unless the Participant, in the good faith opinion of the Company,
during such thirty (30) day period, remedies the events or circumstances
constituting Cause.


(c)  “Contingent Consideration” means the amount of proceeds payable or
available for distribution to holders of shares of Company capital stock
(including securities convertible or exchangeable for any shares of Company
capital stock) after consummation of a Transaction as a result of any earn-out,
escrow or other similar arrangement or any post-transaction adjustments to the
total consideration to be paid or issued in the Transaction.


(d)  “Good Reason” means any of the following without the Participant’s written
consent: (i) a material reduction in the Participant’s base compensation; (ii) a
material reduction in the Participant’s authority, duties and responsibilities
as in effect on the Effective Date; or (iii) a change in the Participant’s place
of work to a location more than 50 miles from the place of work on the Effective
Date, except for required travel on Company business to an extent substantially
consistent with the Participant’s position, duties and
responsibilities.  Notwithstanding any provision of this Plan to the contrary, a
termination of an employment relationship by the Participant will not be for
Good Reason unless (A) the Participant notifies the Company in writing of the
existence of the condition that the Participant believes constitutes Good Reason
within ninety (90) days of the initial existence of such condition (which notice
specifically identifies such condition), (B) the Company fails to remedy such
condition within thirty (30) days after the date that it receives such notice
(the “Remedial Period”), and (c) the Participant actually terminates his
employment within thirty (30) days after the expiration of the Remedial
Period.  If the Participant terminates his employment before expiration of the
Remedial Period or after the Company remedies the condition, then the
Participant’s termination will not be for Good Reason.


(e)           “Plan Administrator” means the Board of Directors of the Company
(the “Board”).  The Board may delegate concurrent responsibility for serving as
Plan Administrator to one or more committees consisting of one or more
non-Participant members of the Board, subject to such limitations as the Board
deems appropriate.



 
-2-

--------------------------------------------------------------------------------

 



(f)           “Transaction” means (i) the acquisition of a majority of the
outstanding voting stock of the Company by any person or any two or more persons
acting as a partnership, limited partnership, syndicate or other group, entity
or association acting in concert for the purpose of voting, acquiring, holding,
or disposing of voting stock of the Company; or (ii) a merger or a consolidation
of the Company with or into another corporation, other than (A) a merger or
consolidation with a subsidiary of the Company, or (B) a merger or consolidation
in which the holders of voting stock of the Company immediately prior to the
merger as a class hold immediately after the merger at least a majority of all
outstanding voting power of the surviving or resulting corporation or its
parent; or (iii) a statutory exchange of shares of one or more classes or series
of outstanding voting stock of the Company for cash, securities or other
property, other than an exchange in which the holders of voting stock of the
Company immediately prior to the exchange as a class hold immediately after the
exchange at least a majority of all outstanding voting power of the entity with
which the Company stock is exchanged; or (iv) the sale or other disposition of
all or substantially all of the assets of the Company, in one transaction or a
series of transactions, other than a sale or disposition in which the holders of
voting stock of the Company immediately prior to the sale or disposition as a
class hold immediately after the exchange at least a majority of all outstanding
voting power of the entity to which the assets of the Company are being sold.


(g)  “Closing Date” means the date on which the closing and consummation of a
Transaction occurs.  Where a series of transactions undertaken with a common
purpose is deemed to be a Transaction, the Closing Date of such Transaction
shall be the date on which the last of such transactions is consummated.


(h)  “Net Consideration” means the sum of Aggregate Consideration minus all
Transaction Expenses.


(i)  “Transaction Expenses” means the aggregate amount of all fees and expenses
incurred by the Company at and prior to the Closing Date, including all fees and
expenses of outside counsel, investment bankers, brokers, financial advisors,
banks and other financial institutions, accountants, experts and consultants,
retained by or on behalf of the Company arising from or in connection with a
Transaction, to the extent not paid or payable by another party to the
Transaction.  For avoidance of doubt, retention, change of control, bonus,
termination, severance, and other similar payments (including Bonus Awards) that
are payable by the Company as a result of or in connection with a Transaction
shall not be considered Transaction Expenses.


Section 1.6                      Determination of Net Consideration. Net
Consideration shall be determined in good faith by the Plan Administrator as of
the Closing Date and, subject to the terms of and except as otherwise provided
in this Section 1.6, the Plan Administrator’s determination shall be conclusive
and binding upon the Company and all Participants.  The value of any securities
issuable in connection with a Transaction will be determined (i) if traded on a
recognized market or quotation system, on the basis of the average of the
closing prices, as reported on such recognized market or quotation system, for
the twenty (20) trading days immediately preceding the Closing Date, or (ii) if
not traded on a recognized exchange or quotation system, on the basis of the
fair market value of such securities on the Closing Date as determined in good
faith by the Plan Administrator.  The value of any property transferred in
connection with a Transaction will be determined on the basis of the fair market
value of such property on the Closing Date as determined in good faith by the
Plan Administrator.  In the event there is a disagreement as to the valuation of
any securities or other property, the Plan Administrator shall retain a
nationally recognized independent valuation firm to resolve such disagreement at
the Company’s expense and such valuation firm’s resolution shall be conclusive
and binding upon the Company and all Participants; provided that such valuation
firm’s resolution shall be provided no later than the sixtieth (60th) day
following the Closing Date.

 
-3-

--------------------------------------------------------------------------------

 



Article II
PLAN ADMINISTRATION


The Plan Administrator shall be responsible for the administration of this
Plan.  The Plan Administrator is authorized to prescribe, amend and rescind
rules and regulations relating to the administration of this Plan, to provide
for conditions deemed necessary or advisable to protect the interests of the
Company or any of its affiliates, and to make all other determinations necessary
or advisable for the administration and interpretation of this Plan in order to
carry out its provisions and purposes.  Any decision or action taken or to be
taken by the Plan Administrator, arising out of or in connection with the
construction, administration, interpretation and effect of this Plan and of its
rules and regulations, shall, to the maximum extent permitted by applicable law
and except as otherwise specifically provided herein, be within its absolute
discretion and shall be conclusive and binding upon the Company and all
Participants and any person claiming under or through any Participant.


Article III
MISCELLANEOUS


Section 3.1                      Amendment and Termination of Plan. The Plan
Administrator may amend, modify, terminate or suspend this Plan at any time
prior to or on the Closing Date, provided that no amendment, modification,
termination or suspension of this Plan shall in any manner adversely affect the
rights of any Participant without the written consent of such Participant.  The
Plan shall automatically terminate upon the earliest of the following to occur
(a) the date that the Plan Administrator terminates the Plan, (b) the Closing
Date of the first Transaction to occur following the Effective Date and (c)
April 1, 2015; provided that any termination of the Plan that results from a
Transaction shall not affect the Company’s obligations to pay Bonus Awards with
respect to the Transaction.


Section 3.2                      Tax Withholding.  Any payment made pursuant to
the Plan shall be subject to applicable withholding obligations in an amount
sufficient to satisfy federal, state and local or non-U.S. withholding tax
requirements.  Nevertheless, each Participant remains ultimately responsible for
the payment of any and all taxes applicable to income such Participant may
receive or be deemed to have received under the Plan.  At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
wages, or otherwise as the Plan Administrator may reasonably determine.


Section 3.3                      Unfunded Plan.  Any amounts to be paid pursuant
to the Plan are an unfunded obligation of the Company.  The Company is not
required to segregate any monies from its general funds, to create any trust or
to make any special deposits with respect to this obligation.  No Bonus Award
shall create or constitute a trust or a fiduciary relationship between the
Company and a Participant or otherwise create any vested interest in any
Participant or any creditors of a Participant in any assets of the Company or
any affiliates of the Company whatsoever.  A Participant will be a contingent,
general unsecured creditor of the Company respect to any contingent claims such
Participant may have against the Company under the Plan.  The Company shall not
be considered a trustee by reason of the Plan.


Section 3.4                      No Assignment; Beneficiary Designation.


(a)           Except as permitted in Section 3.4(b), no Participant or other
person will have any right to assign or transfer any rights in any Bonus Award
or any payment pursuant to the Plan including any right to commute, sell,
assign, transfer, pledge, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey any Bonus Award or any rights in any payment pursuant to this
Plan.  Any attempted assignment or transfer in violation of this Section 3.4(a)
shall be void and of no force or effect.


(b)           Each Participant under the Plan may from time to time name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid or by whom any right under the
Plan is to be exercised in case of his death.  Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during his lifetime.  In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 
-4-

--------------------------------------------------------------------------------

 



Section 3.5                      No Guarantee of Employment; No Obligation to
Effect Transaction.  Nothing in this Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.  The adoption of this Plan shall have no effect on awards made or to be
made, or compensation paid or to be paid, pursuant to other plans, programs,
contracts or arrangements now or subsequently in effect covering a Participant
or other employees of the Company or its subsidiaries, or any predecessors or
successors thereto (unless required by specific reference in any such other
plan, program, contract or arrangement to Bonus Awards under this Plan).


Section 3.6                      Limitations on Payments under Certain
Circumstances.


(a)  Notwithstanding any other provision under Plan, in the event that a
Participant becomes entitled to receive or receive any payment of a Bonus Award
or any payments or benefits under any other plan, agreement, program or
arrangement with the Company or any entity that is directly or indirectly
controlled by, in control of or under common control with the Company
(collectively, the “Payments”), that may separately or in the aggregate
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code (the “Code”) and the Treasury regulations promulgated
thereunder (“Section 280G”) and it is determined that, but for this Section 3.6,
any of the Payments will be subject to any excise tax pursuant to Section 4999
of the Code or any similar or successor provision (the “Excise Tax”), the
Company shall pay to the Participant either (i) the full amount of the Payments
or (ii) an amount equal to the Payments reduced by the minimum amount necessary
to prevent any portion of the Payments from being an “excess parachute payment”
(within the meaning of Section 280G) (the “Capped Payments”), whichever of the
foregoing amounts results in the receipt by the Participant, on an after-tax
basis (with consideration of all taxes incurred in connection with the Payments,
including the Excise Tax), of the greatest amount of Payments notwithstanding
that all or some portion of the Payments may be subject to the Excise Tax.  For
purposes of determining whether the Participant would receive a greater
after-tax benefit from the Capped Payments than from receipt of the full amount
of the Payments and for purposes of Section 3.6(c) below (if applicable), the
Participant shall be deemed to pay federal, state and local taxes at the highest
marginal rate of taxation for the applicable calendar year.


(b)  All computations and determinations called for by Sections 3.6(a) and
3.6(c) shall be made and reported in writing to the Company and the Participant
by a third-party service provider selected by the Company (the “Tax Advisor”),
and all such computations and determinations shall be conclusive and binding on
the Company and the Participant.  For purposes of such calculations and
determinations, the Tax Advisor may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Participant shall furnish to the Tax Advisor such
information and documents as the Tax Advisor may reasonably request in order to
make their required calculations and determinations.  The Company shall bear all
fees and expenses charged by the Tax Advisor in connection with its services.


(c)  In the event that Section 3.6(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in a manner and order of priority that provides the Participant with the largest
net after-tax value; provided that payments of equal after-tax present value
shall be reduced in the reverse order of payment.  Notwithstanding anything to
the contrary herein, any such reduction shall be structured in a manner intended
to comply with Section 409A of the Code.


Section 3.7                      Successors and Assigns.  The terms and
conditions of this Plan shall inure to the benefit of and bind the Company and
the Participants, and their successors, assigns, beneficiaries, heirs and
representatives, as applicable.


Section 3.8                      Severability.  If any provision of this Plan is
or becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.


Section 3.9                      Governing Law.  This Plan and all awards made
and actions taken hereunder shall be construed in accordance with and governed
by the internal laws of the State of Delaware without reference to conflicts of
law principles thereof.  This Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.

 
-5-

--------------------------------------------------------------------------------

 



Section 3.10                      Section 409A.  The Company intends that the
Plan and the payments provided hereunder be exempt from the requirements of
Section 409A of the Code, to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4) or otherwise.  To the extent Section 409A of the Code is
applicable to the Plan and the payments provided hereunder, the Company intends
that the Plan comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A of the Code.  Notwithstanding any
provision in the Plan to the contrary, the Plan shall be interpreted, operated
and administered in a manner consistent with such intentions.


Section 3.11                      No Tax Representation.  Notwithstanding
anything to the contrary herein, none of the Company or the Board makes any
representations or warranties to any Participant with respect to any tax,
economic or legal consequences of this Plan or any payments to any Participant
hereunder, including, without limitation, under Sections 280G or 409A of the
Code, or other Code provisions.


Section 3.12                      No Equity Interest.  Neither the Plan nor any
payment hereunder creates or conveys any equity or ownership interest in the
Company (or any affiliate of the Company) or any rights commonly associated with
such interests, including, without limitation, the right to vote on any matters
put before the stockholders of the Company or the right to dividends.


Section 3.13                      Interpretation.  The headings of articles and
sections contained in this Plan are for convenience only and shall not control
or affect the meaning or construction of any provision of this Plan.  Except
when otherwise indicated by the context, the singular shall be read and
interpreted as the plural (when appropriate), and the plural shall include the
singular.
